Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2021 has been entered.  Claim 1 is amended; and claim 7 is cancelled.  Accordingly, claims 1-6 and 8-9 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mirbagheri et al (Journal of Applied Polymer Science, published 05-2007) in view of Fish et al (US 4,552,805).
Regarding claim 1, Mirbagheri et al disclose hybrid composites of polypropylene and wood flour/kenaf fiber at a fixed fiber to plastic ratio of 40:60 and variable ratios of the two reinforcements (abstract).  See example 3, wherein the composition comprises 60 parts by weight of polypropylene (i.e. reads on base resin), 30 parts by weight of kenaf fiber and 10 parts by weight of wood flour and were blended (Table 1) which reads 
Mirbagheri et al are silent with respect to fibrous filler being partially defibrated only at one or more end parts.
However, Fish et al teach composites comprising resin matrix reinforced with aramid fibers which are fibrillated at the fiber ends (abstract).  Superior composite properties are due to the combination of fiber alignment and fibrillation (col. 2, lines 39-41).  Therefore, in light of the teachings in Fish et al, it would have been obvious to one skilled in art prior to the filing of present application to fibrillate the kenaf fibers, of Mirbagheri et al, at the fiber ends, for above mentioned advantages.
Regarding claim 2, see figure 1, of Mirbagheri et al, wherein kenaf fibers include those with aspect ratio of 10 or more (Figure 1B) and wood flour includes those with aspect ratio of less than 2.0 (Figure 1D).
Regarding claim 3, wood flour (i.e. particulate filler) in the exemplary embodiments 4-6 (see Table 1, figure 1B, and figure 1D), of Mirbagheri et al, is present in amounts of 25% to 75%, fibrous fillers in range of about 5 to about 15% by weight and other fibrous fillers with an aspect ratio greater than 2.0 and less than 10.0 in amounts of about 20 to about 60% based on the total amount of fillers. 
Regarding claim 8, Mirbagheri et al teach that Kenaf fibers and wood flour are natural fibers (see first paragraph under “Results and Discussion”, page 5).
Regarding claim 9, polypropylene resin is used in examples (see Table 1) of Mirbagheri et al.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mirbagheri et al (Journal of Applied Polymer Science, published 05-2007) in view of Fish et al (US 4,552,805) and Lee et al (Composites Science and Technology; 60(2000), 209-217).
The discussion with respect to Mirbagheri et al and Fish et al in paragraph 4 above is incorporated here by reference.
Mirbagheri et al and Fish et al are silent with respect to fibrous fillers are higher at the surface layer than at the core side of the molded article.
However, Lee et al teach glass fiber reinforced polypropylene composites with spatially graded distribution of fiber content.  When the face of sample with high glass fiber content was loaded, the flexural strength and impact energy of the composite showed improved values by comparison with those of isotropic content (abstract).  Therefore, in light of the teachings in Lee et al, it would have been obvious to one skilled in art prior to the filing of present application, to include fibrous filler in a spatially graded distribution in the molded article, of Mirbagheri et al in view of Fish et al, with higher amounts of cellulose fiber at the face of sample than at the core, for above mentioned advantages.
  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mirbagheri et al (Journal of Applied Polymer Science, published 05-2007) in view of Fish et al (US 4,552,805) and Li et al (CN 1648293 A).

Mirbagheri et al and Fish et al are silent with respect to lightness value of fibrous filler.
However, Li et al teach viscose staple fiber product having whiteness higher than 87% and produced with the material including cellulose fiber.  The obtained fiber has excellent hygroscopicity, permeability, comfort, no toxicity and no corrosion (abstract).  Therefore, in light of the teachings in Li et al, it would have been obvious to one skilled in art prior to the filing of present application, to use the cellulose fiber having whiteness higher than 87%, in the resin molded article, of Mirbagheri et al in view of Fish et al, for above mentioned advantages.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mirbagheri et al (Journal of Applied Polymer Science, published 05-2007) in view of Fish et al (US 4,552,805), Lee et al (Composites Science and Technology; 60(2000), 209-217) and Li et al (CN 1648293 A).
The discussion with respect to Mirbagheri et al, Fish et al, and Lee et al in paragraph 5 above is incorporated here by reference.
Mirbagheri et al, Fish et al, and Lee et al are silent with respect to higher lightness values at the surface layer than at the core side of the layer.
However, Li et al teach viscose staple fiber product having whiteness higher than 87% and produced with the material including cellulose fiber.  The obtained fiber has excellent hygroscopicity, permeability, comfort, no toxicity and no corrosion (abstract).  Therefore, in light of the teachings in Li et al and given that cellulose fiber is distributed in a spatially graded manner with higher density at the face based on the teachings in Lee et al, one skilled in art would have a reasonable basis to expect the cellulose fibers .
 
Claims 1-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mirbagheri et al (Journal of Applied Polymer Science, published 05-2007) in view of Hamabe et al (US 2018/0201770 A1).
Regarding claim 1, Mirbagheri et al disclose hybrid composites of polypropylene and wood flour/kenaf fiber at a fixed fiber to plastic ratio of 40:60 and variable ratios of the two reinforcements (abstract).  See example 3, wherein the composition comprises 60 parts by weight of polypropylene (i.e. reads on base resin), 30 parts by weight of kenaf fiber and 10 parts by weight of wood flour and were blended (Table 1) which reads on dispersion of filler in present claim.  The test specimens were injection molded (i.e. reads on molded article).  Figure 1 shows aspect ratio of both natural fibers before and after processing into composites.  The aspect ratio of wood flour is less than the aspect ratio of kenaf fiber before and after processing (see Figure 1) which reads on particulate fillers having aspect ratio lower than aspect ratio of fibrous filler in present claim 1.  See Figure 1B, wherein the kenaf fibers includes fibers with aspect ratio greater than 2.0 and less than 10.0 in amounts of about 75% in the fibrous fillers.  Hence, based on the total amount of fibrous fillers (i.e. kenaf fibers) in exemplary embodiments 4 and 5, fibers with aspect ratio of greater than 2 and less than 10 is in the range of about 20 to 40% (i.e. reads on the other fibers and their amount in present claim 1.
Mirbagheri et al are silent with respect to fibrous filler being partially defibrated only at one or more end parts.
However, Hamabe et al teach a molded article comprising a main resin and a fibrous filler.  The defibrated portion is 5% or more and 50% or less of the fiber length of 
Regarding claim 2, see figure 1, of Mirbagheri et al, wherein kenaf fibers include those with aspect ratio of 10 or more (Figure 1B) and wood flour includes those with aspect ratio of less than 2.0 (Figure 1D).
Regarding claim 3, wood flour (i.e. particulate filler) in the exemplary embodiments 4-6 (see Table 1, figure 1B, and figure 1D), of Mirbagheri et al, is present in amounts of 25% to 75%, fibrous fillers in range of about 5 to about 15% by weight and other fibrous fillers with an aspect ratio greater than 2.0 and less than 10.0 in amounts of about 20 to about 60% based on the total amount of fillers. 
Regarding claim 8, Mirbagheri et al teach that Kenaf fibers and wood flour are natural fibers (see first paragraph under “Results and Discussion”, page 5).
Regarding claim 9, polypropylene resin is used in examples (see Table 1) of Mirbagheri et al.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mirbagheri et al (Journal of Applied Polymer Science, published 05-2007) in view of Hamabe et al (US 2018/0201770 A1) and Lee et al (Composites Science and Technology; 60(2000), 209-217).

Mirbagheri et al and Hamabe et al are silent with respect to fibrous fillers are higher at the surface layer than at the core side of the molded article.
However, Lee et al teach glass fiber reinforced polypropylene composites with spatially graded distribution of fiber content.  When the face of sample with high glass fiber content was loaded, the flexural strength and impact energy of the composite showed improved values by comparison with those of isotropic content (abstract).  Therefore, in light of the teachings in Lee et al, it would have been obvious to one skilled in art prior to the filing of present application, to include fibrous filler in a spatially graded distribution in the molded article, of Mirbagheri et al in view of Hamabe et al, with higher amounts of cellulose fiber at the face of sample than at the core, for above mentioned advantages.
  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mirbagheri et al (Journal of Applied Polymer Science, published 05-2007) in view of Hamabe et al (US 2018/0201770 A1) and Li et al (CN 1648293 A).
The discussion with respect to Mirbagheri et al and Hamabe et al in paragraph 8 above is incorporated here by reference.
Mirbagheri et al and Hamabe et al are silent with respect to lightness value of fibrous filler.
However, Li et al teach viscose staple fiber product having whiteness higher than 87% and produced with the material including cellulose fiber.  The obtained fiber has excellent hygroscopicity, permeability, comfort, no toxicity and no corrosion (abstract).  Therefore, in light of the teachings in Li et al, it would have been obvious to one skilled in art prior to the filing of present application, to use the cellulose fiber having whiteness .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mirbagheri et al (Journal of Applied Polymer Science, published 05-2007) in view of Hamabe et al (US 2018/0201770 A1), Lee et al (Composites Science and Technology; 60(2000), 209-217) and Li et al (CN 1648293 A).
The discussion with respect to Mirbagheri et al, Hamabe et al, and Lee et al in paragraph 9 above is incorporated here by reference.
Mirbagheri et al, Hamabe et al, and Lee et al are silent with respect to higher lightness values at the surface layer than at the core side of the layer.
However, Li et al teach viscose staple fiber product having whiteness higher than 87% and produced with the material including cellulose fiber.  The obtained fiber has excellent hygroscopicity, permeability, comfort, no toxicity and no corrosion (abstract).  Therefore, in light of the teachings in Li et al and given that cellulose fiber is distributed in a spatially graded manner with higher density at the face based on the teachings in Lee et al, one skilled in art would have a reasonable basis to expect the cellulose fibers with high whiteness as in Li when incorporated into the molded article, of Mirbagheri et al in view of Hamabe et al and Lee et al, to exhibit higher lightness values at the surface than at the core side of the molded article, with above mentioned advantages.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure: Nagino et al (US 2018/0311870 A1) teach a molded article compriisng fibers fibrillated at both ends (abstract).

Response to Arguments

The rejections under 35 U.S.C. 102 and 103 as set forth in paragraphs 4-8, of office action mailed 2/17/2021, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/KARUNA P REDDY/Primary Examiner, Art Unit 1764